Citation Nr: 1812316	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-20 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for PTSD. 

2.  Entitlement to an increased rating in excess of 10 percent for facial scars (laceration scars of the left chin and eye; midline and left forehead; and left forehead, lateral to the eye). 

3.  Entitlement to a separate compensable rating for painful facial scars.

4.  Entitlement to a compensable rating for left proximal fibula disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1988 to July 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the RO (of which the Veteran was notified in July 2012), in which the RO continued a 50 percent rating for PTSD and granted an increased rating of 10 percent for facials scars, effective from July 27, 2011 (the receipt date of the increased rating claims).  The RO also decreased the evaluation of left fibula disability from 10 percent to 0 percent, effective December 7, 2011 (date of a VA examination).  As noted by the RO, because this decrease did not result in a reduction in the Veteran's compensation, the regulations relating to rating reductions are not for application.

The Veteran perfected an appeal as to the issues of service connection for a back condition and an initial increased rating for hypertension (September 2013 rating decision), however, the Veteran requested a video-conference hearing as to these issues, thus, these issues will be addressed separately following the hearing.  In addition, the Veteran filed a notice a disagreement with the September 2013 rating decision, which denied service connection for skin rash.  A statement of the case was issued in March 2016, however, the Veteran has not filed a substantive appeal as to this issue, thus, this issue is not before the Board.  See 38 C.F.R. § 20.200 (2017) (an appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.). 

After RO's last adjudication of the case, prior to certification of the appeal to the Board, updated VA treatment records were associated with the record.  See 38 C.F.R. §§ 19.31, 19.37 (2017) (requiring issuance of a supplemental statement of the case when additional, pertinent evidence is received after a statement of the case).  Although the Veteran's substantive appeal was filed after February 2, 2013, the new law providing that evidence submitted by the Veteran will be reviewed by the Board in the first instance does not apply to evidence such as VA treatment records that is not submitted.  See Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 (amending 38 U.S.C. § 7105 by adding new paragraph(e), which provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, it is subject to initial review by the Board unless the Veteran explicitly requests RO consideration).   However, the evidence is cumulative of the multiple VA examinations of record, as well as treatment records, and the Board has found consistent symptoms throughout the entire appeal period and the Board has granted the Veteran a uniform 70 percent rating sought by the Veteran, thus he is not prejudiced by the Board reviewing such evidence in the first instance in granting him the requested rating for the entire appeal period.  Therefore, a waiver is not necessary, a remand of this issue for the issuance of a supplemental statement of the case would constitute adherence to a procedural requirement that has no impact on the adjudication of the claim, and would merely delay resolution of the claim with no benefit flowing to the Veteran.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution").  Thus, the Veteran is not prejudiced and the Board will therefore adjudicate, rather than remand the claims.  As to the remaining issue of entitlement to an increased rating for left fibula disability, given the Board has remanded the claim, the RO will have an opportunity to review such evidence in the first instance. 

The matters of increased ratings for PTSD and scars are addressed below, and the matter of an increased rating for left fibula disability is addressed in the remand; this matter is being remanded to the RO.  


FINDINGS OF FACT

1.  For the entire appeal period, the evidence is at least evenly balanced as to whether service-connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but the symptoms and overall impairment have not more nearly approximated total social and occupational impairment.

2.  For the entire appeal period, there have been five or more stable, but painful facial scars that does not cause either gross distortion or asymmetry of any features or paired set of features; and manifests only two characteristics of disfigurement.

3.  For the entire appeal period, the Veteran has had five or more scars that are painful.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent rating, but no higher, for PTSD, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an increased rating of 30 percent for facial scars have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7800 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate rating of 30 percent for painful facial scars have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veteran and his representative has not raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

I.  PTSD

The Veteran is in receipt of a 50 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders. 
 
Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that a veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Veteran, through his representative, indicated in the December 2017 informal hearing presentation that his PTSD most closely approximates a 70 percent rating.  
VA treatment records in 2010 reflect the Veteran attended group therapy sessions.  He was cooperative with normal speech.  He reported fair mood with occasional irritability.  His mood was described as ok and his affect was mildly restricted.  There were no psychosis or delusions observed and he was not considered an imminent danger to self or others.

A November 2010 VA treatment record reflects the Veteran reported he was less sleepy now with the medications and that the chance in his prescription has stopped him from feeling sedated the next morning and he can now function in the mornings.  He reported that his mood has been "messed up" because he has been stressed about money.  He was working three jobs and trying to pay down bills.  He said that he was coping as best he could, and he denied any thoughts of harming himself or others.   He reported that his anxiety was under control with medications.  He had occasional nightmares, but the medication decreased the frequency/intensity of them.  He denied flashbacks.  He reported the PTSD group therapy was very helpful to him.  He reported relationship difficulties with PTSD, difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.

A December 2010 VA examination report reflects the Veteran reported symptoms of anger, irritability, and he stated that his kids and wife gets on his nerves all the time.  He reported some sleepless nights with about four hours of sleep a night, on a good night.  He further reported he "flies off the handle" fast and is easily startled.  He has thoughts of his experience in service, sometimes as he drives his bus.  The Veteran had been driving a school bus since 2002 and he likes it because he is by himself all the time and does not have someone standing over him telling him what to do.  The Veteran reported that in the last year he missed work a couple of times because of mental health issues.  The Veteran stated that the primary stressor on his job involves the rather rough group of teenagers, on his route.  He stated that the kids want to fight him and he calls the cop.  He stated that he never touched the children, however, he routinely tells them when they challenge him: "you can say anything you want, but if you touch me it's a different story.  You just put yourself in a man position."  He reported that none of the children have ever attempted to physically interfere with him.  The Veteran has been married to his first wife for twenty-two years and they have two daughters, ages 22 and 15.  The Veteran described his relationship with his wife as contentious because she complained too much and that his daughter never listens.  A GAF score of 58 was assigned. 

The Veteran was dressed fully; eye contact, grooming, hygiene, and posture were good.  Psychomotor activity was normal.  In manner, he was cooperative.  Speech and communication were normal in rate, rhythm, tone, and volume.  Thought processes were clear, logical, linear, coherent, and goal directed.  Thought content was notable for intrusive memories.  Behavior was appropriate.  There were no delusions or hallucinations noted and none reported.  His mood was dysphoric and his affect mood congruent.  When asked to describe how he feels emotionally most days, the Veteran stated, "I like to stay alone, as long as people stay away from me, I'm cool."  When asked about homicidal thoughts, the Veteran answered, "I do. All the time."  He stated "my wife when she just talking, talking, talking."  He denied any plan or intent however.  The Veteran denied current suicidal thoughts and said that the last time he felt this way was in 2002, before he had found the church and stopped abusing substances.  He was oriented in all spheres.  Concentration was good as per his performance on the serial 7's task.  Remote memory was intact and recent memory showed some deficits.  He also described times driving his school bus when he "zones out" and goes to the wrong school.  Social judgment and insight were considered to be good.

He had difficulty falling and staying asleep and irritability or outbursts of anger.  He also described an exaggerated startle response.  The examiner opined there was occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational or social tasks due to signs and symptoms, but generally satisfactory functioning.

A January 2011 VA treatment record reflects the Veteran reported that he had been off work for the last two weeks, and that has helped with his stress level.  He stated that he tends to isolate himself, and gave the example of going to a family holiday party, and he basically kept off to himself.  He reported that several family members asked why he does that, and he said he feels better away from other people.  He reported this even happens at home and prefers to be alone.  He still had intrusive thoughts of Iraq on a near daily basis and has occasional nightmares.  He stated that he has had two very fleeting flashbacks of "seeing Iraqis" in his house.  He denied any thoughts of harming himself or others.  

A May 2011 VA treatment record reflects he reported he tends to isolate himself, but he is trying to change that.  He stated he was taking his 16 year old daughter and her friends for her birthday party this Saturday.  He was anxious thinking about the crowd/noise.  He stated he prefers to be alone, but he has to do it for her.  He still had intrusive thoughts of Iraq on a near daily basis, and has occasional nightmares.  He had been going to group therapy, which helped him to understand PTSD, and to work on his symptoms.  He denied any thoughts of harming himself or others.

A July 2011 VA treatment record reflects the Veteran goes into social settings, but gets very nervous.  He had been trying to apply skills from the group therapy.  He reported said he still had intrusive thoughts of Iraq on a near daily basis, and has occasional nightmares.  He runs daily as a stress reliever.  He denied any thoughts of harming himself or others.  He reported feelings of detachment/estrangement from others.

A November 2011 VA examination report reflects the examiner indicated the Veteran's PTSD symptoms result in occupational and social impairment with reduced reliability and productivity. 

The Veteran's spouse stated "he has a bad temper, I guess it is that PTSD. . . the last thunder and lighting, he jumped down get down we are under attack . . . I had to calm him down."  He stated he apologizes for his temper.  He denied any violence.  He reported that his family thinks he is crazy and reported that he has conflict with his wife and daughters.  He has three sisters in the local area and two sisters and two brothers in Louisiana.  He goes fishing with his brother when he visits about twice a year.  With regard to the degree and quality of social relationships, he stated he saw his Veteran friends from group therapy every other day, and that they live near him He also attended church and has a relationship with two deacons.  He feels close to his Veteran friends in his group.  His activities and leisure pursuits included fishing by himself, watching TV when everyone is gone, and he likes watching current events, news, and sports, lifting weights, listening to gospel sermons and music.  

He reported he was driving a school bus in the morning, afternoon, and nights for Dallas County Schools.  He reported he was getting very irritable with the kids, as they do not respect grown people.  He stated that his current route involves middle school kids and they are less of a problem and more respectful.  He reported he had been written up 3 times this school year because parents say he left a kid, but he stated that he left on time and parents said he did not leave on time.  Other write ups were for going over his time on two mornings.  He stated someone cut his break lines on his private vehicle last week and he reported this to his supervisor and the insurance company. 

The Veteran stated medications caused excessive drowsiness and he could not take the medications as prescribed because it lingers over and he reported that he had an accident last week because he was daydreaming and someone ahead of him hit his breaks and he hit him.  His current symptoms included being edgy, nervous, driving a school bus because he does not like to answer to anybody, trouble thinking back to Desert Storm.  

The examiner indicated he had depressed mood, anxiety, panic attacks, and chronic sleep impairment.  The PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He denied suicidal or homicidal ideations.  A GAF score of 60 was assigned. 

A November 2012 VA treatment record notes the Veteran had a lot of anxiety, both driving and away from work.  He reported being very jumpy and nervous.  He reported that he isolates himself too much, too irritable, and argues too much.  He reported no violence, thoughts of harming himself or others.  He reported sleeping 4-6 hours/night, more on weekends and he takes trazodone when he does not have to drive the next day.  Mental status examination was normal.  Mood was nervous and affect was mildly restricted.  No psychosis or delusions were observed, and he was not an imminent danger to self or others. 
2012 VA treatment records reflect the Veteran attended PTSD meetings.  The Veteran was described as attentive and he actively participated.  The Veteran reported that on one occasion he went to the movies with his daughter and he enjoyed it. 

A May 2013 VA treatment record notes the Veteran reported feeling groggy with taking trazadone.  He reported being nervous and stressed because his father in law had a stroke and was being taken off of life-support.  He reported his mood was anxious and irritable.  He denied suicidal and homicidal ideations.  He had occasional nightmares.  Mental status examination was normal.

A July 2013 VA treatment record reflects the Veteran reported some sleep trouble, depression, and anxiety.  He continued attending PTSD meetings throughout the year. 

In a December 2013 VA treatment record, the Veteran reported having a good and bad year during the PTSD meeting.  He reported some of his in-laws had some medical issues and he was irritated at a co-worker who has not yet repaid money borrowed from him.  

2014 VA treatment records reflect the Veteran continued attending PTSD meetings and his PTSD was noted as clinically stable.  Mental status examinations were normal.  The Veteran was described as cooperative. 

A March 2015 VA treatment reflects the Veteran reported he was grieving the loss of his sister and that he had a good support system.

A May 2015 VA treatment record notes the Veteran felt "the same as usual" and his symptoms are "the same as they have always been."  He continued to grieve over the recent death of his sister, but he felt he was beginning to heal.  His main issues continue to be sleep, and he was sleeping 4-5 hours per night.  He complained of daily nightmares.  He stated that he continues to have unwanted thoughts, but that he has learned to deal with them.  He stated that he continues to have problems with anger, especially with certain children that ride his bus.  He was able to control his feelings, and denied thoughts of hurting others.  He stated that he would never physically hurt someone unless "they were trying to hurt me."  He reported that his medications were helping to keep him stable.  He was looking forward to taking the summer off of work, and thinks this will help him recover.  He reported work could be stressful at times and is looking forward to the summer.  The Veteran's PTSD and depression symptoms were stable with current medications and long supportive group therapy.  No side effects were reported.  

An August 2015 VA treatment record reflects overall mood and PTSD symptoms appeared at baseline, intermittent irritable moods, no recent worsening; sleep problems.  He reported Ambien helps with initial insomnia, but not with middle insomnia, as he wakes up few times and has difficulties returning to sleep.  He has intermittent nightmares.  He reported that he exercises regularly and denied suicidal and homicidal ideations.  

For the following reasons, a rating of 70 percent, but no higher, is warranted throughout the appeal period.  Id.; 38 C.F.R. §§ 4.3, 4.7.  Here, the evidence reflects that the Veteran had been married for many years and has two children, he also has relationships with his siblings and his Veteran friends and members of the church, however, the Veteran described having conflict and strain with his family.  He and his spouse also described that the Veteran did not socialize with people and engaged in isolating behavior.  He expressed irritability and outbursts of anger.  Regarding the occupational impact from the Veteran's PTSD, the VA examiners concluded his symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran has consistently attended PTSD meetings from 2010 through 2015, and has been on medications to help with symptoms. 

Although the examiners concluded that the Veteran's PTSD symptoms were consistent with 10 percent and 50 percent ratings, the findings discussed above and the evidence of record supports the conclusion that the Veteran symptoms more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); and some inability to establish and maintain effective relationships for the entire appeal period.  Moreover, the question of whether psychiatric symptoms fall within the criteria for particular ratings is an adjudicatory and not a medical one.  See 38 C.F.R. § 3.100(a) (2017) (delegating the Secretary's authority "to make findings and decisions  . . . as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"); 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination . . . so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart.  iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity").  

Although the Veteran has indicated that his symptoms more nearly approximate a 70 percent rating, which could be construed as indicating satisfaction with a 70 percent rating, the Board finds in any event that the Veteran's symptoms have not more nearly approximated the criteria for a 100 percent rating at any time during the appeal period, and the evidence is not approximately evenly balanced on this point.  The VA examiners and treatment records did not indicate symptoms other than those noted above, and the Veteran did not indicate symptoms listed in the criteria for a 100 percent rating or their equivalent in his statements.  Moreover, the Veteran stated in the VA examinations as well as treatment records that despite some family conflict, he maintains good relationship with wife, children, siblings, friends, and church members.  Regarding the Veteran's occupational history, the Veteran has been working as a bus driver and although he expressed some stress at work, it was as a result of some of the children's behavior and he later reported improvement with his new route involving middle school kids.  There is no indication that his work-related stress would prevent him from sustaining a job, which indicates that the Veteran's disability picture more nearly approximated the inability in establishing and maintaining effective work relationships listed in the criteria for a 70 percent rating.  Thus, the symptoms and overall impairment caused by the Veteran's anxiety with PTSD more nearly approximate occupational and social impairment with deficiencies in most areas.  In addition, he has not experienced psychosis, intermittent inability to perform daily activities of daily living, gross speech or communication deficit, gross memory deficit, persistent danger of hurting himself, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  He generally presented to outpatient with a cooperative attitude and was able to effectively communicate with treating clinicians.  Thus, the severity, frequency, and duration of the Veteran's PTSD symptoms and his overall level of impairment do not more nearly approximate the total social and occupational impairment required for a 100 percent rating. 

The evidence is, thus, approximately evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's PTSD more nearly approximates the criteria for a 70 percent rating.  As such, the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, and entitlement to a rating of 70 percent is warranted for the entire appeal period.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  However, the symptoms and overall impairment caused by the Veteran's PTSD do not more nearly approximate the criteria for a 100 percent rating for the entire appeal period.  As the preponderance of the evidence is against a 100 percent rating, the benefit of the doubt doctrine is not for application in this regard.  See id. 

II.  Facial scars

The Veteran contends an 80 percent rating for his facial scars is warranted. 

The Veteran's facial scars are currently rated as 10 percent disabling under Diagnostic Code 7800.   Under Diagnostic Code 7800 a disability rating of 10 percent is assigned when there is one characteristic of disfigurement, and a disability rating of 30 percent is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes including eyelids, ears or auricles, cheeks, and lips) or two or three characteristics of disfigurement.  A disability rating of 50 percent is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears or auricles, cheeks, and lips) or with four or five characteristics of disfigurement, and a disability rating of 80 percent is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, eyelids, ears, auricles, cheeks, and lips) or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 7800.

The eight characteristics of disfigurement are: a scar 5 or more inches (13 cm in length); a scar at least one-quarter inch (.6 cm) wide at the widest part; the surface contour of a scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-pigmented or hyper-pigmented in an area exceeding six square inches (39 cm2); abnormal skin texture in an area exceeding six square inches (39 cm2); underlying soft tissue missing in an area exceeding six square inches (39 cm2); and skin indurated and inflexible in an area exceeding six square inches (39 cm2). 38 C.F.R. § 4.118, Diagnostic 7800, Note (1).

Note (4) provides: Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under the diagnostic code.  Note (5) provides: The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

DC 7804 provides a 10 percent evaluation for one or two scars that are unstable and painful on examination.  A 20 percent evaluation applies to three or four scars that are unstable or painful.  A 30 percent evaluation is for five or more scars that are unstable or painful.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC when applicable.  38 C.F.R. § 4.118, DC 7804.

Under DC 7805, other types of scars will be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805.  Here, there is no indication that the Veteran's scars cause any limitation of function and is thus inapplicable. 

Diagnostic Codes 7801 and 7802 applies to scars not of the head, face, or neck, and thus are inapplicable. 

The Veteran underwent a VA examination in June 2010.  The examiner indicated that the Veteran had five scars: (1) vertical scar in the midline of forehead, 3.5cm x 0.3cm.  The distal 1.3 cm of the scar is elevated, (2) diagonal scar on the left forehead, 4.5cm x 0.2 cm. It is slight hypopigmented; (3) scar between the left eye and eyebrow, 2 cm x 0.2cm; (4) scar on left forehead, lateral to left eye, 1cm x 0.2cm.  There is slightly abnormal texture; (5) horizontal scar on left chin, 1 cm x 0.3cm.  It is elevated.  The examiner indicated that the scars were not painful on examination, there was no skin breakdown, or limitation of motion.  The scars were superficial without inflammation, edema, or keloid formation.  In addition, the scars were not adherent to the underlying tissue.  They were not elevated or depressed.  There was no hypo- or hyperpigmentation.  There were no areas of  induration or inflexibility.  There was no gross distortion or asymmetry features.  The texture was normal.  There was no gross distortion of asymmetry of any feature or set of paired features and the scars were not disfiguring.  

A December 2011 VA examination report reflects the Veteran reported pain sometimes on his scars.  The examiner noted four scars: (1) vertical scar in the midline of forehead, 3.5cm x 0.3cm.  The distal 1.3 cm of the scar is elevated; (2) diagonal scar on the left forehead, 4.5cm x 0.2 cm. It is slightly hypopigmented; (3) scar on left forehead, lateral to left eye, 1cm x 0.2cm.  There is slightly abnormal texture; (4) horizontal scar on left chin, 1 cm x 0.3cm.  It is elevated.

There was no gross distortion or asymmetry features or visible and palpable tissue loss.  There was no limitation of motion due to the scars.  
An August 2013 VA examination report reflects the examiner noted four scars: (1)  scar on the midline of forehead, 3 cm x 0.3cm; (2) left forehead, 4 cm x 0.3 cm; (3) left eyelid, 2.5 cm x 0.1 cm; (4) above bridge of nose on right, 1.5 cm x 0.2 cm; (5) left anterior temporal area, 1.5 cm x 0.3 cm; (6) left anterior temporal area, 1.5 cm x 0.3 cm; (7) anterior left nose scar, 1cm x 0.3 cm; (8) left chin below lip scar, 2 cm x 0.4 cm with mild disfigurement with irregular scar protrusion.  The examiner indicated that the left chin scar (8) had surface contour area elevation on palpation.  There was no abnormal pigmentation or texture of head, face, or neck.   The approximate total area of head, face, and neck with abnormal texture was 0.8 cm squared.  There was no gross distortion or asymmetry features or visible and palpable tissue loss.  There was no limitation of motion due to the scars.  

The evidence indicates that the Veteran's scars do not have visible and palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features is not raised by the record either.  The longest scar was measured at 4.5cm and the widest scar was measured at 0.4cm, which are not long or wide enough to be considered a characteristic of disfigurement.  In addition, although the Veteran has some abnormal texture and hypo-pigmentation noted, the total area of abnormal texture was 0.8cm squared as noted in the August 2013 examination and the hypopigmented area of 1.3 cm also does not amount to characteristic of disfigurement.  The Veteran's left chin scar and mid-forehead scar was described as elevated in the June 2010 and December 2011 VA examinations, and the August 2013 VA examination found that the Veteran's chin scar had mild disfigurement with irregular scar protrusion measured at 0.8cm squared.  Thus, the Veteran meets two of the eight characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, which warrants a 30 percent rating for disfigurement of the head, face, or neck under Diagnostic Code 7800.  As previously noted, the Board finds the findings do not reflect there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes including eyelids, ears or auricles, cheeks, and lips) or with four or five characteristics of disfigurement of the head, face, and neck throughout the appeal period, thus, the Veteran does not meet the criteria for the next higher 50 percent rating under DC 7800.

The Board also finds a 30 percent rating is warranted under Diagnostic Code 7804 for superficial, five painful scars.  Although the VA examination reports indicate that the Veteran's scars were not painful, given the Veteran's consistent report of pain with five or more scars, the Board finds a 30 percent rating, but no higher, is warranted for the entire appeal period under DC 7804.  38 U.S.C. § 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7804, Note (3).  In this regard, given that Note 3 to DC 7804 specifically provides for a separate rating for the same scars that are rated under DC 7800, this is an exception to the rule against pyramiding, and therefore the grant of a separate rating for the painful scars in addition to the characteristics of disfigurement caused by the scars, is not contrary to 38 C.F.R. §4.14.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that 
a 30 percent rating, but no higher, is not warranted for the Veteran's facial scars for two characteristics of disfigurement under 7800, and a separate rating of 30 percent, but no higher, for five painful scars under DC 7804 is warranted for the entire appeal period.  As the preponderance of the evidence is against a higher or separate rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.
III.  Other considerations

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the issue of a TDIU is not raised by the record.  The Veteran has continually worked as a school bus driver and there is no evidence that his PTSD renders him unemployable, nor does the Veteran assert that he is unemployable or that his employment is marginal.  Further, the VA examiners indicate there is no indication that the Veteran is unemployable.  As such, the Board finds that a claim for a TDIU has not been raised by the record pursuant to Rice.  Id.


ORDER

Entitlement to an increased rating of 70 percent, but no higher, for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an increased rating of 30 percent, but no higher, for facial scars is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate rating of 30 percent, but no higher, for painful facial scars is granted, subject to controlling regulations governing the payment of monetary awards.



REMAND

Regarding the Veteran's claim for an increased rating for left fibula disability, currently rated as noncompensable under Diagnostic Code 5262 for impairment of the tibia and fibula, the Veteran was last afforded VA examinations in June 2010 and December 2011.  In the June 2010 VA examination, there was no evidence of malunion, nonunion, or false report.  In the examinations reports, the Veteran reported left leg stiffness especially after prolonged sitting.  He reported symptoms with getting up and down from the driver's seats and he reported medications helped with the discomfort.  The Veteran reported pain reaching 7-8 out of 10.  He reported occasional swelling.  He reported flare ups of one time per month requiring him to rest in bed.  The above evidence indicates that the Veteran may experience some limitation of motion in his leg, however, the examinations of record did not conduct any range of motion.  Given the significant period of time since the last examination and the current severity of his left fibula disability is unknown, a new VA examination to address the current severity of the Veteran's left fibula disability is warranted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the claim remaining on appeal is REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records. 

2.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his service-connected left fibula disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

All pertinent pathology should be noted in the evaluation report in accordance with the current disability benefits questionnaire.

3.  After completing the above action, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


